Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0001084
                                                       14-MAY-2014
                                                       09:28 AM



                          SCWC-11-0001084

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,

                                vs.

                        STEPHEN BAPTISTA,

                 Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (CAAP-11-0001084; 3P109-00106)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          Petitioner/Defendant-Appellant Stephen Baptista’s


Application for Writ of Certiorari, filed on April 1, 2014, is


hereby rejected. 


          DATED: Honolulu, Hawai'i, May 14, 2014.

Lars Robert Isaacson               /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson